Citation Nr: 0602523	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-31 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for chronic multiple rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran had active service from October 1948 to August 
1952.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In April 2005, the Board remanded the case for additional 
development.  Subsequently, an October 2005 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran does not have active rheumatoid arthritis; 
there are no current chronic residuals of rheumatoid 
arthritis that would provide a basis for an evaluation in 
excess of the currently assigned 30 percent evaluation.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for rheumatoid arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4, Diagnostic 
Code 5002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a rating greater than 30 percent for 
rheumatoid arthritis of multiple joints.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2005).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.40, 4.59 
(2004). See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's disability is evaluated under Diagnostic Code 
(Code) 5002, rheumatoid (atrophic) arthritis.  38 C.F.R. § 
4.71a (2005).  The Board observes that the current 30 percent 
rating was assigned in 1958 under the rating criteria then in 
effect.  While the current rating schedule includes 20 
percent and 40 percent ratings, it has no provision for a 30 
percent evaluation.  However, because the 30 percent 
evaluation has been in effect since 1958, it may not be 
reduced absent fraud.  38 U.S.C.A. § 110 (West 2002); 38 
C.F.R. § 3.951(b).  Thus, the Board will only assess whether 
any rating greater than 30 percent is in order.

Under Code 5002, rheumatoid arthritis is rated as either an 
active process or based on chronic residuals of the disease.  
Residuals such as limitation of motion or favorable or 
unfavorable ankylosis are rated under the appropriate 
diagnostic codes for the specific joints involved.  If the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5002.  The ratings for the active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis; the higher evaluation is to be 
assigned.  38 C.F.R., Part 4, § 4.71a, Diagnostic Code 5002 
(2005).

The medical evidence of record reveals no active disease 
process; therefore, the disability must be rated based on 
residuals.  A May 2002 VA orthopedic consultation noted no 
nodules or joint deformity that would be consistent with 
rheumatoid arthritis.  The May 2003 VA examination revealed 
the presence of degenerative arthritis or osteoarthritis only 
in the spine, fingers, and feet, as well as tendonitis in the 
shoulders.  Again, there were no deformities consistent with 
rheumatoid arthritis, clearly providing evidence against this 
claim.

Pursuant to the Board's remand, a VA examination was 
conducted in May 2005.  The examiner reviewed the claims 
folder in conjunction with the examination.  The examiner 
diagnosed degenerative joint disease and calcific tendonitis 
of bilateral shoulders; degenerative joint disease of both 
hips; degenerative disc and joint disease of the cervical 
spine; degenerative joint disease of the lumbar spine, 
retrolisthesis of L3 on L4; and degenerative joint disease of 
bilateral knees, hands, ankles, and feet.  

The examiner indicated that the above joints were "less 
likely" residuals of rheumatoid arthritis, "except maybe 
the knees because this was documented involved in 1953."  
The examiner noted that the record showed that the back and 
cervical spine pathology was related to a work injury in 1994 
and a motor vehicle accident in 2000, providing additional 
evidence against this claim.  

Objective testing showed that the rheumatoid factor was 
negative and the antinuclear antibody (ANA) test was 
negative.  Range of motion of the right knee was from zero to 
120 degrees, with pain beginning at 120 degrees and no 
additional limitation of motion on repetitive use.  Range of 
motion of the left knee was from zero to 125 degrees, with 
pain beginning at 125 degrees and no additional limitation of 
motion on repetitive use.  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  Flexion must be limited to 15 degrees for a 30 
percent evaluation.  Diagnostic Code 5261 provides the rating 
criteria for evaluation of knee disability based on 
limitation of extension of the leg.  A 10 percent evaluation 
requires that extension be limited to 10 degrees.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  Extension must be limited to 20 degrees for a 30 
percent evaluation.  When extension is limited to 30 degrees, 
a 40 percent evaluation is warranted.  Finally, when 
extension of the leg is limited to 15 degrees, a 50 percent 
disability evaluation must be assigned.  

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

The Board notes that the record does not include objective 
evidence of current chronic residuals of rheumatoid 
arthritis.  The recent examiner's statement that "maybe" 
the veteran's current degenerative joint disease of the knees 
was a residual of rheumatoid arthritis was no more than 
speculative; however, even assuming that such knee pathology 
was a residual of rheumatoid arthritis, the Board notes that 
the noncompensable limitation of motion of the knee joints 
would provide only a 20 percent evaluation when combined 
under Code 5002, and that evaluation would be less than the 
currently assigned, and protected, 30 percent evaluation.  
Thus, consideration of bilateral knee pathology as a residual 
of rheumatoid arthritis would not provide a basis for a 
higher evaluation.

It is important for the veteran to understand the post-
service medical records, as a whole, not only provides no 
basis to grant this claim, but provides evidence against this 
claim, and some medical records even provide evidence against 
the current evaluation of 30 percent.


In view of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for rheumatoid arthritis.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the July 2004 
statement of the case (SOC), and the October 2005 
supplemental SOC (SSOC), he was provided with specific 
information as to why the particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the October 
2005 SSOC.  

Finally, with respect to element (4), the April 2003 letter 
contained requests that the veteran send any treatment 
records pertinent to the claim or submit any relevant 
information on the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter was provided prior to the May 2003 rating decision on 
appeal.  

VA treatment records have been obtained and associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran examinations in May 
2003 and May 2005.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


